 



Exhibit 10.2
PURCHASE AND SALE AGREEMENT
OIL AND GAS LEASEHOLD PURCHASE
BIG HORN COUNTY, WYOMING
This Purchase and Sale Agreement (“Agreement”), dated effective April 25, 2007,
is between Kirkwood Oil & Gas LLC (“Kirkwood”) P.O. Box 3439 Casper, WY 82602,
and Teton Energy Corporation (“TETON”), 410 17th St, Suite 1850 Denver, CO
80202. Kirkwood is referred to herein as “The Assignor”. Kirkwood and TETON are
collectively referred to herein as the “Parties.”
RECITALS
WHEREAS, The Assignor owns record title and/or beneficial interests in and to
the leasehold estates created by the oil and gas leases (the “Kirkwood
Leasehold”) described in Exhibit 1, attached hereto; and
WHEREAS, The Assignor will assign to TETON 100% of its right, title and interest
in the Kirkwood Leasehold, subject to overriding royalty interests herein
reserved;
NOW, THEREFORE, in consideration of Four Hundred Thirty One Thousand Four
Hundred Seventy Two Dollars and Seventy Five Cents ($431,472.75), the mutual
promises and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
Article 1.
DEFINITIONS
Whenever used in this Agreement, the following terms will have the below defined
meaning:

  1.1   Affiliate An affiliate of, or person affiliated with, a specified
person, is a person that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.     1.2   Agreement means this Agreement, inclusive of all
exhibits and attachments, as the same may be modified or amended from time to
time. The Agreement shall replace and supersede all previous agreements and
representations in their entirety.     1.3   Kirkwood Leasehold means the oil
and gas leases and other rights relating to exploration for and production of
oil and gas that are owned by the Assignor within the West Greybull Project,
which leases are more fully described in Exhibit 1 attached hereto.     1.4  
Effective Date means April 25, 2007.     1.5   Existing Burdens means all
landowner royalties, overriding royalties and other burdens existing of record
on the effective date hereof and burdening the Kirkwood Leasehold. Existing
Burdens also include existing overrides of the Assignor on the Kirkwood
Leasehold whether of record or not of record.     1.6   Operator means TETON.

      West Greybull Project means those lands lying within the area described in
7.0.

1



--------------------------------------------------------------------------------



 



Article 2.
ORGANIZATION

  2.1   Term. This Agreement will commence on the Effective Date, and will
continue until this Agreement is terminated in accordance with its provisions.

Article 3.
KIRKWOOD LEASEHOLD

  3.1   Leasehold. The Assignor represents that it owns oil and gas leases
totaling approximately 5,752.97 net acres that comprise the Kirkwood Leasehold.
A complete schedule of the oil and gas leases involved is included as Exhibit 1
attached hereto.     3.2   Title Examination. Within five (5) days following the
execution of this Agreement, the Assignor will make available to TETON, all
title information pertaining to the Kirkwood Leasehold. However, the Assignor
acknowledges that all lease bonuses, rentals, royalties, including minimum
advance royalties, shut-in payments, and any other payments which are required
to perpetuate the Kirkwood Leasehold have been paid, or satisfied to date, and
all oil and gas leases covering the Kirkwood Leasehold are in full force and
effect. TETON shall have then have fifteen (15) days from receipt of such title
information to notify the Assignor of any material title defects, which TETON
may have identified as pertaining to the Kirkwood Leasehold. TETON’s written
notice shall identify any such defective Leases, the nature of the defect and
the number of net acres affected thereby. Any of the Kirkwood Leasehold not
identified in said written notice by TETON within said thirty (30) days shall be
deemed as acceptable title by Teton and paid for by Teton at closing. A material
title defect shall include, but not be limited to any lease with a proportionate
net revenue interest less than 81% (after creation of the Assignor overriding
royalty provided for in Section 3.3). If an existing environmental hazard is
present that affects more than 50% of the surface overlying the existing
leasehold, Teton may elect to terminate this Agreement with no further
obligation to the Assignor. TETON shall have the right, but not the obligation,
to request that any of the Kirkwood Leasehold that it deems subject to a title
defect be omitted from this Agreement, and the assignment to TETON by the
Assignor will not include said leases. In addition, in the event that more than
20% of Kirkwood Leasehold (measured by net acres) suffers from a material title
defect, TETON may elect to terminate this Agreement with no further obligation
to the Assignor. In the event any leases are omitted from this Agreement the
consideration provided for in Article 5.1 shall be reduced by an amount equal to
$75 per net acre multiplied by the number of net acres affected by such title
defects. If the Assignor cures title defects to TETON’s satisfaction at any time
within sixty (60) days after the date of closing then title to the omitted
leases will be deemed to be acceptable and the Assignor will assign said
leasehold to TETON pursuant to all terms and conditions of this Agreement and
TETON shall remit to the Assignor payment at the rate stated herein.     3.3  
Net Revenue Interest. All Kirkwood Leasehold shall be subject to the retention
of an overriding royalty interest by the Assignor or its designee. Said
overriding royalty interest shall equal the difference between the existing
burdens (whether or not of record as of the effective date hereof) and nineteen
percent (19%).     3.4   Commitment Test Well. Prior to April 25, 2010, TETON
commits to commence or cause to be commenced the drilling of a well within the
West Greybull Project, on either Kirkwood or Melange acreage, to a depth
sufficient to adequately test the Greybull Sandstone found at an approximate
depth of 12,380' in the Gulf Otto Fed Well located in the SE1/4 of Sec. 26,

2



--------------------------------------------------------------------------------



 



      “Commitment Test Well”. If TETON fails to commence drilling the Commitment
Test Well on or before April 25, 2010 as provided for under this Article 3.4,
TETON shall immediately reassign to Kirkwood an undivided 100% of its interests
acquired hereunder free and clear of any liens, judgments or burdens other than
the overriding royalty interests provided for herein.

Article 4.
LEASE MANAGEMENT

  4.1   Rentals, Minimum Royalties and Production Accounting. Rental payments
and minimum royalty payments required under the terms of any of the Kirkwood
Leasehold, which are due after the closing date, will be paid on behalf of the
Parties by TETON, except for any Kirkwood Leasehold which may be excluded
pursuant to the terms of Section 3.2. Should any lease be lost as a result of
the inadvertent failure to make proper payment of any rental, option, shut-in
well payment or minimum royalty, such loss will be borne by the Parties jointly
and there will be no recourse against or liability on the part of the Party who
failed to make such payment. Any failure to pay delay rentals after the closing
date on any federal lease that is a part of the Kirkwood Leasehold (unless
excluded pursuant to Section 3.2) that results in a reinstatement of said lease
with a higher royalty burden shall not serve to reduce the overriding royalty
granted to the Assignor as set forth in Paragraphs 3.3 and 5.1 herein.     4.2  
Lease Records. On behalf of the Parties, TETON, as Operator, will maintain
appropriate land and lease records relating to the Kirkwood Leasehold.     4.3  
Joint Loss. Except as otherwise expressly provided in this Article 4, any loss
or liability incurred by the Parties from any error or omission by a Party in
performance of its obligations under this Article 4 will be borne by the Parties
jointly.

Article 5.
ASSIGNMENTS AND CONSIDERATION

  5.1   Assignments and Consideration. Closing shall occur on June 6th, 2007. At
closing, TETON shall remit to the Assignor cash consideration equal to the
number of net acres of leasehold assigned multiplied by $75.00 for a total
consideration of $431,472.75 subject to adjustment for title defects as provided
in Section 3.2.         The Assignor shall assign to TETON one hundred percent
(100%) of the Assignor’s interest, as to all depths, subject to the
retained/reserved overriding royalty interest provided for herein, in the
Kirkwood Leasehold. All assignments from the Assignor to TETON shall be on a
form of assignment attached hereto as Exhibit 2. In addition, the Assignor shall
deliver assignments of federal and state leases on the required forms. Once all
assignments have been fully executed by the Parties, TETON shall be responsible
for submitting all assignments to the proper agency for approval or to the
proper county for recording. All reservations of overriding royalty, as stated
above in Article 3.3, shall be expressly stated.     5.2   Reassignment
Obligation. If TETON receives an assignment under this Agreement and thereafter
elects to surrender, let expire, abandon or release said lease, TETON will
notify Kirkwood not less than sixty (60) days in advance of such surrender,
expiration, abandonment or release. At the request of Kirkwood, which request
must be made within thirty (30) days of receipt of such notice, TETON will then
immediately assign those rights to Kirkwood and, upon receipt of that
assignment, Kirkwood will pay (if applicable) TETON the reasonable salvage value
of any material or equipment received, less the estimated costs of reclamation
and surface restoration.

3



--------------------------------------------------------------------------------



 



      Any wells not taken over by Kirkwood will be plugged and abandoned,
according to state and federal regulations, at the owning Parties’ sole cost,
risk and expense.     5.3   Special Warranty. The Assignor agrees to warrant the
title to the Kirkwood Leasehold as to claims made by, through or under the
Assignor, but not otherwise.

Article 6.
TERMINATION

  6.1   Termination. This Agreement will terminate upon the occurrence of any of
the following:         6.1.a. the expiration of the term provided for in
Article 2.2.
        6.l.b. the mutual written agreement of all Parties to this Agreement.  
      6.1.c. In the event closing does not occur as provided in Article 5
herein.

  7.0   Data. Teton shall furnish to Kirkwood, to the extent allowed by law or
license and availability, within ten (10) business days from the date on which
such data becomes available to Teton, all data specified in the attached
Geological Requirements (Exhibit 3) on all wells drilled within the area
described below. Kirkwood will keep all such data and information strictly
confidential, and such data shall not be disclosed to any third party until made
public by TETON or appropriate state or federal regulatory agencies. In the
event that Kirkwood acquires any oil and gas lease, mineral interest, or similar
interest covering any lands within the area described below during the period
commencing on the Effective Date and expiring three (3) years thereafter,
Kirkwood shall promptly advise Teton and Teton shall have the option to acquire
100% of Kirkwood’s right, title and interest in such lease or similar interest
by reimbursing Kirkwood for 100% of its actual out of pocket costs for such
acquisition:

Township 52 North, Range 95 West 6th P.M.
Sections 1 thru 36 (entire Township)
 
Township 51 North, Range 95 West 6th P.M.
Sections 1 thru 18
Article 7.
MISCELLANEOUS

  7.1   Amendments. This Agreement may be amended only by written instrument
executed by all Parties.     7.2   Overriding Royalty Interests. The overriding
royalty interests provided for herein shall be treated as a lease burden
existing on the effective date of this Agreement and not as a subsequently
created interest. Said overriding royalties shall not merge with any working
interest assigned or retained herein.         The overriding royalties provided
for hereunder shall apply to any extension or renewal of the Leasehold, insofar
as such extension and renewal leases include lands covered by the Kirkwood
Leasehold. For the purposes of this provision a renewal of an oil and gas lease
is the taking by any party to this Agreement of any oil and/or gas lease within
one year of the expiration, termination, or release of the preceding lease, and
a top lease. A renewal of a federal or state oil and gas lease is the taking by
any party to this Agreement of any oil and gas lease offered at the next federal
or state lease sale at which all or a part of the acreage covered by the
preceding

4



--------------------------------------------------------------------------------



 



      federal or state lease subject to this Agreement is offered for lease, as
long as any party hereto has made a request to the BLM or State, within six
(6) months from the expiration or termination of the preceding federal or state
lease, to past such acreage for lease. The overriding royalties assigned
hereunder shall apply to any extension or renewal of the Kirkwood Leasehold and
such assignments of overriding royalties on renewals and extensions are to be
provided in recordable form to-the Assignor, or to its designee, within 30 days
of the acquiring party’s acquisition of the lease(s).         Further, any
overriding royalty reserved by or assigned to the Assignor pursuant to this
Agreement shall (i) be reduced proportionately to the leasehold working
interests and the mineral estates leased thereby, which are burdened by said
overriding royalty; (ii) be free of all drilling, development, production,
operating and overhead costs and expenses; (iii) bear and pay its proportionate
share of gross production taxes, pipeline taxes, ad valorem taxes and other
taxes assessed against the gross production attributable to said overriding
royalty interests; (iv) shall be computed upon the same basis as royalties
payable to the United States on production from the Kirkwood Leasehold are
calculated, in accordance with 30 CFR. Sections 206.150 thru 206.160 inclusive,
(2006), or as in effect at the time of production.     7.3   Applicable Law.
This Agreement shall be interpreted under the laws of the State of Colorado
without giving effect to any choice of law or conflict of laws provision or rule
that would constitute application of the laws of any jurisdiction other than the
State of Colorado With respect to any claims asserted or court proceedings
initiated relating in whole or in part to this Agreement, the Parties consent to
venue and jurisdiction in the Colorado District Court for the City and County of
Denver (Second Judicial District) and in the Federal District Court for the
District of Colorado.     7.4   Counterpart. This Agreement may be executed in
counterpart and will be binding upon the Parties and their heirs, successors,
assigns, and legal representatives.     7.5   Force Majeure. If any Party is
rendered unable, wholly or in part, by force majeure to carry out its
obligations under this Agreement, other than the obligation to indemnify or make
money payments or furnish security, that Party shall give to all other Parties
prompt written notice of the Force majeure with reasonably full particulars
concerning it; thereupon, the obligations of the Party giving the notice, so far
as they are affected by the force majeure, will be suspended during, but no
longer than, the continuance of the force majeure The term “force majeure,” as
here employed, means an act of God, strike, lockout, or other industrial
disturbance, act of the public enemy, war, blockade, public riot, lightning,
fire, storm, flood, or other act of Nature, explosion, governmental action,
governmental delay, litigation, restraint, injunction, unavailability of
equipment, drilling permits, and any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the Party claiming suspension.         7.5a. The affected Party must
use all reasonable diligence to remove the force majeure situation as quickly as
practicable. The requirement that any force majeure must be remedied with all
reasonable dispatch does not require the settlement of litigation or the
settlement of strikes, lockouts, or other tabor difficulty by the Party
involved, contrary to its wishes; how all such difficulties are handled will be
entirely within the discretion of the Party concerned.

  7.6   Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective legal representatives,
successors, and assigns. No assignment by a Party shall in any way diminish or
otherwise adversely affect the rights, interest, or obligations of any other
Party. If any Party to this Agreement assigns or conveys all or a portion of its
interest in this Agreement, said assignment or conveyance shall be specifically
made subject to all of the terms and provisions of this Agreement. The Party
assigning or conveying an interest shall notify all other Parties in writing of
the conveyance and provide all other Parties with appropriate documents and
information concerning the successor in interest.     7.7   Event of
Conflict. In the event of any conflict or inconsistency between the provisions
of this Agreement and those of the Exhibits, the provisions of this Agreement
shall prevail. If any term

5



--------------------------------------------------------------------------------



 



      or condition of this Agreement conflicts with a term or condition of the
Kirkwood Leasehold, then such term or condition of the Kirkwood or Leaseholds
shall prevail and this Agreement will be deemed to be amended accordingly.    
7.8   Representations and Warranties.         7.8a. TETON Representation — TETON
represents, warrants, and agrees to and with the Assignor hereto that TETON has
all requisite power and authority to enter into and to perform its obligations
under this Agreement; subject to TETON’s receipt of approval of this Agreement
from its Board of Directors which approval shall be an absolute condition.      
  7.8b. The Assignor Representation — Assignor represents, warrants, and agrees
that it has all requisite power and authority to enter into and to perform its
obligations under this Agreement and that there are no conflicts or impediments
to any undertakings herein.

  7.9   Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.     7.10   Assignment. The parties shall
have the right, at any time, to assign all or a portion of its rights or any
interest in the Kirkwood Leasehold to a third party; it being understood that
said third party shall be bound by the terms and conditions set forth herein.  
  7.11   Disclosure of Agreement. The Assignor, shall advise anyone inquiring
about the Kirkwood Leasehold that such leasehold is under contract and not
available for sale or discussion. The Assignor shall not, however, identify
TETON as the buyer or disclose any other information concerning the purchase and
sale until TETON has publicly disclosed such information or it becomes generally
known to the public through no actions undertaken by the Assignor in
contravention of the confidentiality provisions herein. Copies of all public
disclosures made by TETON prior to closing will promptly be furnished to
Kirkwood by electronic mail. The Assignor acknowledge that TETON is subject to
reporting requirements of the Securities Exchange Act of 1934, that TETON’s
common stock is traded publicly, and that federal and state securities laws
impose significant restrictions concerning the use or disclosure of non-public
information in general and in buying or selling, or discussing with others the
possibility of buying or selling, TETON securities by person who have access to
information concerning TETON that is not generally available to members of the
public.     7.12   Entire Agreement. This Agreement embodies the entire
agreement between the Parties with respect to the subject matter of this
Agreement, superseding all prior oral or written agreements, understandings,
solicitations of interest or offers related to the subject matter of this
Agreement, and may be amended, supplemented, or altered only by a written
instrument signed by all the Parties.     7.13   Transaction Costs. Each Party
will be solely responsible for all costs incurred by it in connection with this
Agreement and the transaction contemplated hereby, with no right to recovery or
contribution from any other Party. Neither the Assignor nor TETON shall have any
liability to any third party for commissions or broker’s fees for which the
other Party may be liable.     7.14   Counterpart. This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.



6



--------------------------------------------------------------------------------



 



  7.15   Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) one day after electronically mailed
either in the text of an email message or attached in a commonly readable
electronic format, and the sender has received no generated notice that the
client email message has not been successfully delivered; or (iv) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses, facsimile numbers, and email addresses for such communications shall
be:

Attn: Steve Kirkwood
Kirkwood Oil & Gas
P.O. Box 3439
Casper, WY 82602
PH (307) 265-5178
FAX: 307 265-1791
Email: stevek@tribcsp.com
Teton Energy Corporation
410 17th Street, Suite 1850
Denver, CO 80202
PH 303 565-4604
FAX 303 565-4606
Email: rbosher@teton-energy.com
IN WITNESS WHEREOF, this Agreement is executed as of April 25, 2007.

          KIRKWOOD OIL AND GAS LLC    
 
       
By:
  /s/ William C. Kirkwood    
 
 
 
          William C. Kirkwood    
 
        TETON ENERGY CORPORATION    
 
       
By:
  /s/ Dominic Bazile    
 
 
 
           Dominic Bazile, COO and EVP    

7



--------------------------------------------------------------------------------



 



KIRKWOOD OIL & GAS LLC

         
     DATE: 05/16/07
  Exhibit ‘1’ - Lease Schedule   PAGE 1

COUNTY: BIG HORN, WY
STATE: WY

                  LEASE NO   LESSOR   LESSEE/LEGAL DESCRIPTION   LEASE DT
GR-ACRES BOOK PAGE 01037100   W-153609   WILLIAM C. KIRKWOOD   09/01/01 1941.200
        T52N R94W Sec.   17 W/2    
 
          18 LOTS 1-4, E/2NE, SENW, E/2SW, SE    
 
          20 N/2, SE    
 
          21 ALL    
 
                01070000   W-160120   KIRKWOOD OIL & GAS LLC     04/04/04
933.530         T52N R95W Sec.   15 TR 41A, 60B, 60C, 60D    
 
          16 TR 41A    
 
          21 TR 41A    
 
          22 LOTS 5,8,9, SWNW, S/2    
 
               TR 41A, 60B, 60C, 60D    
 
          24 NE, E/2NW, W/2SE    
 
                01070100   W-160122   KIRKWOOD OIL & GAS LLC     04/01/04
678.000         T52N R95W Sec.   33 NE    
 
          34 N/2, N/2SW, NWSE, SESE    
 
          NESE (EXCL 2.00 ACRES IN RSVR ROW    
 
               WY8035508)    
 
                01092100   W-163272   KIRKWOOD OIL & GAS LLC     06/01/05
640.000         T52N R95W   Sec. 28 ALL    
 
                01092200   W-163270   KIRKWOOD OIL & GAS LLC   06/01/05 1560.240
        T52N R95W Sec.16 LOTS 17, 20, 21, 24, 25, SWSW,    
 
               TR 41B, 41C, 46I, 46P    
 
          17 LOTS 13, 15, 16, 19-21, 24, S/2SE    
 
               TR 46I, 46J, 46K, 46L, 46M, 46N, 46O,    
 
               46P, 47I,    
 
          18 LOTS 13, 15, SWNE, SE, TR 471    
 
          20 ALL    
 
  EXHIBIT TOTALS:           5752.970

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
To Purchase and Sale Agreement dated effective April 17, 2007, Kirkwood Oil &
Gas LLC, et al, and Teton Energy Corporation.
     ASSIGNMENT OF OIL AND GAS LEASE(S)
KNOW ALL MEN BY THESE PRESENTS:
     THIS ASSIGNMENT, is made and entered into this                      day of
                    , 2007, by and between Kirkwood Oil & Gas LLC, PO Box 3439,
Casper, Wyoming 82602 hereinafter referred to as “Assignor,” and Teton Energy
Corporation (“TETON”), 410 17th St, Suite 1850, Denver, CO 80202, hereinafter
referred to as “Assignee”.
W I T N E S S E T H :
     THAT, Assignor is the owner of certain leasehold interests in the oil and
gas lease(s) described on Exhibit “A” attached hereto and made a part hereof
covering the lands described in Exhibit “A” attached hereto and made a part
hereof.
     THAT, for and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, and subject to Assignor’s reservation herein of the overriding
royalty interest set forth below, Assignor does hereby, grant, assign, transfer,
set over, and convey unto Assignee, it successors and assigns, all of Assignor’s
right, title, interest, in and to the oil and gas lease(s), covering the lands
described on Exhibit “A” attached hereto.
     Assignor does hereby EXCEPT AND RESERVE unto itself, its successors and
assigns an overriding royalty interest equal to the difference between lease
burdens existing of record as of the date hereof and nineteen percent (19%),
thus delivering to Assignee an eighty one percent (81%) net revenue interest of
all of the oil, gas and other hydrocarbons produced, saved and sold from the oil
and gas lease(s), covering the lands as described on Exhibit “A”. The overriding
royalty interest herein reserved shall apply to extensions or renewals of the
lease(s) described on Exhibit “A” and is subject to all the terms and conditions
of the Purchase and Sale Agreement dated effective April 25, 2007, between
Assignor and Assignee.
     If any of the oil and gas leases assigned covers less than the entire and
undivided mineral estate or if Assignor’s interest in any of the leases is less
than the full and undivided leasehold estate in and to the lands described on
Exhibit “A”, the overriding royalty interest herein reserved and excepted shall
be proportionately reduced to correspond with the leasehold interest assigned
hereby.
     In the event further Assignments or documents are required after the date
hereof by any governmental authority Assignor will upon Assignee’s request,
execute, acknowledge and deliver or cause to be executed and delivered, all such
documents or instruments necessary to effectuate this Assignment.
     The interests assigned herein are subject to 1) all terms and conditions of
the oil and gas leases; 2) all instruments existing of record in Assignor’s
chain of title; and 3) that certain Purchase and Sale Agreement, dated effective
April 25, 2007 between Teton Energy Corporation and Kirkwood Oil & Gas, LLC. In
the event there is a conflict between the terms of this Assignment and the terms
of said Purchase and Sale Agreement, the Purchase and Sale Agreement shall
prevail.
     This Assignment is given without representation or warranty of title,
either express or implied, except that Assignor warrants title as against all
parties claiming by through or under Assignor, but not otherwise.
     This Assignment shall be binding upon and will inure to the benefit of
Assignor and Assignee, their successors and assigns.
SIGNED EXECUTED AND DELIVERED this                      day of May, 2007.

          Kirkwood Oil & Gas, LLC    
 
       
By:
       
 
       
 
  William C. Kirkwood    

CORPORATE ACKNOWLEDGMENT
STATE OF WYOMING

 



--------------------------------------------------------------------------------



 



EXHIBIT “3”
GEOLOGIC REQUIREMENTS
The contact information is as follows:
Attn: Steve Kirkwood
Kirkwood Oil & Gas
P.O. Box 3439
Casper, WY 82602
PH (307) 265-5178
FAX: 307 265-1791
Email: stevek@tribcsp.com
     Kirkwood Oil & Gas will keep all information strictly confidential until
made public by Teton or a federal or state regulatory agency. Kirkwood Oil & Gas
will not own a license to any data, that Teton has licensed from a third (3rd)
party.
The following reports, logs, data and information will be confined to the area:
 
  Township 52 North, Range 95West 6th P.M.
  Sections 1 thru 36 (entire Township)
 
  Township 51 North, Range 95 West 6th P.M.
  Sections 1 thru 18
1. PROGRESS REPORTS: Teton agrees to e-mail to Kirkwood Oil & Gas daily written
operations reports within ten (10) business days from receipt by Teton of
activity, including without limitation the current mud log, if available. The
first such report is to include the well name, location (legal description),
proposed total depth, deepest objective formation and spud date.
2. WELL LOGS AND SURVEYS: When well has been drilled to contract depth, Teton
shall cause to be made the well formation logs and surveys set forth below and
shall furnish, within ten (10) business days from receipt by Teton to Kirkwood
Oil & Gas with one (1) final print of these surveys plus any additional logs or
surveys run during the drilling of the well, and LAS formatted data of all such
logs and information .
3. REPORTS, LOGS, CHARTS: In addition to reports, logs, and charts required
elsewhere in this agreement, Teton agrees to furnish Kirkwood Oil & Gas within
ten (10) business days from receipt by Teton with the following (if acquired):

  A.   One copy of all core analysis, gas analysis and water analysis.     B.  
One copy of all drill stem test reports.     C.   One copy of the mud log
e-mailed daily.     D.   One copy of final mud log.

 



--------------------------------------------------------------------------------



 



  E.   One copy of the completion report, initial potential test(s).     F.  
One copy of reports and charts of all bottom hole pressure surveys.     G.   One
copy of all logging suites, including cased hole logs, provided in both paper
and digital LAS format.     H.   One copy of dipmeter and/or velocity survey if
run.     I.   One copy of any directional surveys.     J.   One copy of any and
all stimulation and completion data and reports, including without limitation,
detailed frac reports, acidizations, flowback reports, pressure buildups and
analysis, frac fluid types, cement jobs, casing programs etc.     K.   Digital
Copies of the above data in original digital format including but not limited to
LAS files for all well logs and mud logs, if available.

 